Citation Nr: 0434394	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
fracture of the mandible, currently rated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
most recent VA examination was conducted in February 2001.  
Since that examination, the veteran has undergone a joint 
implant and removal of the implant.  Also, his complaints of 
pain are documented in the VA treatment records.  Therefore, 
the veteran should be provided a VA examination to determine 
the current nature and severity of his disability.  

Service connection is currently in effect for post-operative 
fracture of the mandible, rated 30 percent disabling under 
the provisions of 38 C.F.R. § 4.150, Diagnostic Code 9908.  
Diagnostic Code 9908 contemplates loss of condyloid process 
of one or both sides.  Other criteria under 38 C.F.R. 
§ 4.150, do allow for higher ratings based on limited 
function.  The representative asserts that an increased 
evaluation is warranted for limitation of motion of the 
mandible with pain on motion and functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. § 4.150, Diagnostic Code 9905 (1997).  Therefore, an 
examination would be helpful in determining the appropriate 
criteria for application in this case.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should then be afforded 
the appropriate examination to determine 
the current manifestations and severity 
of his post-operative fracture of the 
mandible.  The veteran's claims folder, a 
separate copy of this remand, and a copy 
of the available criteria under 38 C.F.R. 
§ 4.150, should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
If deemed necessary, X-rays and any other 
indicated studies should be performed.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
The examiner should comment on the 
functional limitations, if any, caused by 
the post-operative fracture of the 
mandible in light of the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45, noting 
whether there is weakened movement, 
excess fatigability, or incoordination, 
and comment on how and to what extent 
these manifestations affect the veteran.  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the jaw.  The 
examination report should be typed.  

2.  The AMC should then review the 
record.  If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The AMC should adjudicate the claim 
in light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (2004).  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

